DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The following is a final office action in response to applicant’s reply, filed on 11/18/2021, to the Non-Final Office Action mailed on 08/25/2021. 
Claims 11-13 and 24 are amended. Claim 14 is cancelled. Claims 1, 4-13, and 15-30 are pending and addressed below.
Applicant’s amendment to the claims has overcome objection to specification and rejection under USC 112, previously set forth in the Non-Final Office Action.

Claim Rejections - 35 USC § 103
Claims 1, 4, 8-10, 15-18, 20-21 and 25-30 are rejected under 35 U.S.C. 103 as being unpatentable over CHIEN Chun-Che et al (US 20200053765), hereinafter CHIEN.
Regarding claims 1 and 29, CHIEN teaches, a method for wireless communication at a user equipment (UE), comprising: 
3detecting first information over a downlink channel at a first time (CHIEN: Fig. 7A, [0068] “The UE 1 receives first downlink control information (DCI) (not shown) on a first physical downlink control channel (PDCCH) resource DCR1 from the BS 2. The first DCI indicates a first physical uplink shared channel (PUSCH) resource USR1”, teaching receiving downlink channel PDCCH carrying information on first PUSCH at a first time),
4detecting downlink control information (DCI) associated with 5an uplink channel at a second time after the first time (CHIEN: [0068] “After receiving the first DCI, the UE 1 further receives a second DCI (not shown) on a second PDCCH resource DCR2 from the BS 2. The second DCI indicates a second PUSCH resource USR2.”, teaching receiving a DCI that is associated with a second PUSCH (an uplink channel) after receiving the first downlink channel, which implies at a second time after the first time),
determining that first uplink transmission resources of a first uplink transmission scheduled by the DCI overlap in time with second uplink transmission resources of a second uplink transmission associated with the downlink channel (CHIEN: [0083], teaching that UE 1 determines the first PUSCH resource USR1 associated with the first PDCCH (which is “second uplink transmission resources of a second uplink transmission associated with the downlink channel” of the claim limitation) overlaps with the second PUSCH resource USR2 indicated by the DCI (which is “first uplink transmission resources of a first uplink transmission scheduled by the DCI” of the claim limitation),
suspending processing information associated with the downlink channel based at least in part on determining that the first uplink transmission resources overlap with the second uplink transmission resources (CHIEN: [0083], teaching that UE decides not to continue generating the first uplink signal, which is associated with the first downlink PDCCH channel, on determining an overlap), 
processing the uplink channel during at least a portion of the extended minimum preparation timing (CHIEN: [0078], teaching generating uplink channel during the extended processing time).
CHIEN does not expressly teach, extending, extending, by an offset, a minimum preparation timing for processing an uplink transmission to communicate over the uplink channel based at least in part on determining that the first uplink transmission resources overlap with the second uplink transmission resources and a capability of the UE to support extending the minimum preparation timing by the offset, the capability based at least in part on a first priority of the first uplink transmission resources and a second priority of the second uplink transmission resources.
extending, by an offset, a minimum preparation timing for processing an uplink transmission to communicate over the uplink channel based at least in part on determining that the first uplink transmission resources overlap with the second uplink transmission resources and a capability of the UE to support extending the minimum preparation timing by the offset, the capability based at least in part on a first priority of the first uplink transmission resources and a second priority of the second uplink transmission resources (The limitation, as interpreted by the Examiner, recites extending preparation or processing time by an offset or additional-time when UE determines an overlapping of uplink transmission resources of uplink channels, and UE uses priority-based processing of one uplink channel over another (defined as UE capability). In para [66], Chien teaches priority of processing the channels can be based on associated services such as eMBB service and URLLC service, which can be identified as a first and a second priority. In para [78] Chien teaches UE calculates a delay element (i.e. offset time or additional time) for the processing, according to the relative position relationship in the time domain (e.g. overlapping, see para [83] where Chien teaches uplink transmission overlapping is determined according to the relative position relationship in the time domain). Chien further teaches that UE needs additional operation time, as UE is preferentially processing one uplink channel over the other (i.e. UE capability of priority-based processing). Therefore, Chien suggests extension of the processing time based on uplink transmission overlapping and priority).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify CHIEN’s method to include that extended processing time is based on uplink channels overlapping and UE applying priority of one channel over the other.
This would have been obvious because it would motivate one of ordinary skill in the art to provide an uplink transmission mechanism to schedule the uplink radio resources in response to the need of instantaneous transmission for urgency and make the BS and the UE able to deal with such instantaneous transmission for urgency (CHIEN: [5]).
Regarding Claim 29, CHIEN further teaches, a processor (CHIEN: Fig. 9, Processor 13), memory in electronic communication with the processor and instructions stored in the memory and executable by the processor (CHIEN: [88], teaching Storage in the UE).

Regarding claims 21 and 30, CHIEN teaches, a method for wireless communication at a user equipment (UE), 2comprising:  
3detecting first information over a downlink channel at a first time (CHIEN: Fig. 7A, [0068] “The UE 1 receives first downlink control information (DCI) (not shown) on a first physical downlink control channel (PDCCH) resource DCR1 from the BS 2. The first DCI indicates a first physical uplink shared channel (PUSCH) resource USR1”, teaching receiving downlink channel PDCCH carrying information on first PUSCH at a first time),
4detecting downlink control information (DCI) associated with an uplink 5channel at a second time after the first time (CHIEN: [0068] “After receiving the first DCI, the UE 1 further receives a second DCI (not shown) on a second PDCCH resource DCR2 from the BS 2. The second DCI indicates a second PUSCH resource USR2.”, teaching receiving a DCI that is associated with a second PUSCH (an uplink channel) after receiving the first downlink channel, which implies at a second time after the first time),
determining an uplink transmission associated with the uplink channel comes before an uplink transmission associated with the downlink channel (CHIEN: Fig. 7A, [0068] “The second PUSCH resource USR2 is configured to be advanced to the first PUSCH resource USR1 in the time domain”, teaching that second uplink PUSCH needs to be transmitted before the first uplink PUSCH),
12determining that the uplink transmission associated with the uplink channel comes before the uplink transmission associated with the downlink channel based at least in part on setting the operation for processing the downlink channel and the uplink channel of the UE (CHIEN: [68]-[69], teaching that UE determines out-of-order processing of the uplink transmissions based on the processing of the associated downlink channels providing out-of-order processing information), and  
15determining an error based at least in part on determining that the uplink transmission associated with the uplink channel comes before the uplink transmission associated with the downlink channel (CHIEN: [0071], [0094] “In another embodiment, when the processor 13 determines not to continue processing the first downlink data signal, the first HARQ-ACK message indicates that the first downlink data signal is incorrectly decoded.”, teaching that an error in an HARQ message is generated when a second uplink channel is to be processed before the first uplink channel and time to generate the first uplink channel is not enough).
CHIEN does not expressly teach, setting an operation for processing the downlink channel and the uplink channel of the UE based at least in part on determining the uplink transmission associated with the uplink channel comes before the uplink transmission associated with the downlink channel and a UE capability, the UE capability based at least in part on a first priority of the uplink transmission associated with the uplink channel and a second priority of the uplink transmission associated with the downlink channel.
However, CHIEN suggests, setting an operation for processing the downlink channel and the uplink channel of the UE based at least in part on determining the uplink transmission associated with the uplink channel comes before the uplink transmission associated with the downlink channel and a UE capability, the UE capability based at least in part on a first priority of the uplink transmission associated with the uplink channel and a second priority of the uplink transmission associated with the downlink channel (Chien: [66], [68]-[69], teaches processing operation of the down link PDCCH channels and the uplink PUSCH channels are performed based on the determination that an out-of-order processing of the second uplink channel to be performed ahead of the first uplink channel, and UE preferentially process one uplink transmission over another. Chien hereby suggests that UE has a capability to perform priority-based processing (see also para [66] where Chien teaches priority of processing the channels can be based on associated services such as eMBB service and URLLC service, which can be identified as a first and a second priority). Therefore, Chien ). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify CHIEN’s method to include that setting an operation for processing is based on determining that uplink transmission needs to be done out-of-order and UE having a capability of preferentially processing one uplink transmission over another.
This would have been obvious because it would motivate one of ordinary skill in the art to provide an uplink transmission mechanism to schedule the uplink radio resources in response to the need of instantaneous transmission for urgency and make the BS and the UE able to deal with such instantaneous transmission for urgency (CHIEN: [5]).
Regarding Claim 30, CHIEN further teaches, a processor (CHIEN: Fig. 9, Processor 13), memory in electronic communication with the processor and instructions stored in the memory and executable by the processor (CHIEN: [88], teaching Storage in the UE).

Regarding claim 4, CHIEN teaches the method, as outlined in the rejection of claim 1.
CHIEN further teaches, further comprising: identifying the offset for the minimum preparation timing based at least in part on one or more conditions associated with processing the downlink channel, the one or more conditions comprising subcarrier spacing, a timing capability associated with the downlink channel, a timing capability associated with the uplink channel, or any combination thereof, wherein extending the minimum preparation timing is based at least in part on identifying the offset (CHIEN:Fig. 7A, [0079] “The aforesaid additional operation time is the additionally incurred delay element. Therefore, the UE 1 should take the delay element into consideration as well so as to calculate a required processing time (i.e., the processing time N3) according to the delay element, and determines whether the relative position relationship meets the processing criterion according to the required processing time.”, [0084] In another embodiment, the UE 1 may further determine whether the relative position relationship meets the processing criterion according to at least one of a physical resource block (PRB) size, a subcarrier spacing (SCS) and a transport block (TB) size of the first PUSCH resource USR1.”, teaching extended time is based on 
Regarding claims 8 and 27, CHIEN teaches the method, as outlined in the rejection of claims 1 and 21.
CHIEN further teaches, further comprising: determining whether a joint scheduling condition for processing the downlink channel and the uplink channel concurrently is satisfied based at least in part on a processing capability of the UE, wherein the suspension of processing the information associated with the downlink channel is based at least in part on the joint scheduling condition failing to be satisfied (CHIEN: Fig. 7B, [0074]; Fig. 8B, [0076], teaching joint scheduling condition and suspension of processing of the downlink).
Regarding claim 9, CHIEN teaches the method, as outlined in the rejection of claim 8.
CHIEN further teaches, further comprising: identifying a quantity of parameters associated with processing the downlink channel and processing the uplink channel, wherein determining whether the joint scheduling condition is satisfied is based at least in part on identifying the quantity of parameters, wherein the quantity of parameters comprise resource blocks, transport blocks, layers, or a combination thereof (CHIEN: [0084] “...the PRB size and TB size will determine ”).
Regarding claim 10, CHIEN teaches the method, as outlined in the rejection of claim 8.
CHIEN further teaches, further comprising: extending the minimum preparation timing based at least in part on determining the joint scheduling condition is satisfied (CHIEN: Fig. 7B, [0074]; Fig. 8B, [0076], [0078]-[0081], teaching joint processing condition and need for additional operation time).
Regarding claim 15, CHIEN teaches, the method, as outlined in the rejection of claim 1.
CHIEN further teaches, wherein: the downlink channel comprises a physical downlink control channel (PDCCH) and the uplink channel comprises a physical uplink control channel (PUCCH) (CHIEN: [0007] teaching the downlink channel is a PDCCH and the uplink channel is a PUCCH), and 
the first uplink transmission resources comprise first physical uplink shared channel (PUSCH) transmission resources and the second uplink transmission resources comprise second PUSCH transmission resources (CHIEN: [0008] teaching a first PUSCH for a first uplink transmission and a second PUSCH for a second uplink transmission).
Regarding claims 16 and 28, CHIEN teaches, the method, as outlined in the rejection of a 1 and 21.
CHIEN further teaches, wherein the downlink channel and the uplink channel are associated with an active bandwidth part of a serving cell (CHIEN: [0003], teaching it is related to 5G network and 5G comprises bandwidth part in a 5G cell).
Regarding claim 17, CHIEN teaches, the method, as outlined in the rejection of claim 1.
CHIEN further teaches, wherein the downlink channel and the uplink channel are associated with different serving cells (CHIEN: [0057]-[0058], teaching out-of-order processing is applicable to component carriers in a carrier aggregation (CA) and CA comprises different serving cells).
Regarding claim 18, CHIEN teaches, the method, as outlined in the rejection of claim 1.
wherein the downlink channel and the uplink channel are associated with a same serving cell (CHIEN: [0068], teaching channels may belong to a single base station BS 2, implying a same serving cell).
Regarding claim 20, CHIEN teaches, the method, as outlined in the rejection of claim 1.
CHIEN further teaches, further comprising: identifying a first offset for a first minimum preparation timing associated with downlink communication, and identifying a second offset for a second minimum preparation timing associated with uplink communication separate from identifying the first offset for the first minimum procedure timing associated with the downlink communication (CHIEN: [0051], [0064], Fig. 1, teaching two procedures N1 and N2, N1 associated with downlink processing and N2 associated with uplink preparation. N1 and N2 will have timing delays e.g. offsets, and offsets will be different as processing time for N1 and N2 are taken into consideration for calculation of delay elements (i.e. offsets).
Regarding claim 25, CHIEN teaches, the method, as outlined in the rejection of claim 21.
CHIEN further teaches, further comprising: reducing a speed of processing information associated with the uplink channel based at least in part on determining that the uplink transmission associated with the uplink channel comes before the uplink transmission associated with the downlink channel (CHIEN: [0078] teaching reducing processing by a delay element for out-of-order uplink transmission).
Regarding claim 26, CHIEN teaches the method, as outlined in the rejection of claim 21.
CHIEN further teaches, wherein the operation for processing the downlink channel and the uplink channel of the UE is fixed after setting the operation (CHIEN: [0056] “Thus, in order to meet the URLLC service requirement, the BS 2 of the present invention configures the second PUCCH resource UCR2 to be advanced to the first PUCCH resource UCR1 in the time domain based on the uplink out-of-order configurations to make the UE 1 able to preferentially process the second downlink data signal on the second PDSCH resource DDR2 and transmit the feedback of the processing result to the BS 2 within the shortest possible time after processing the second data downlink signal.”, [0070]-[0071], teaching UE preferably processing the DL (PDSCH) and UL (PUCCH) channel to perform corresponding UL transmission, and the determination is fixed and priority of the second channel processing is maintained).

Claims 5-7 and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over CHIEN, and in view of KIM Eunsun et al (US 20190223204), hereinafter KIM.
Regarding claim 5, CHIEN teaches the method, as outlined in the rejection of claim 1.
CHIEN further teaches, setting an operation for processing the downlink channel and the uplink channel of the UE based at least in part on determining that the first uplink transmission resources  overlap in time with the second uplink transmission resources, wherein suspending processing of the information associated with the downlink channel is based at least in part on setting the operation for processing (CHIEN: [0083], teaching suspension of processing of the downlink channel based on overlap in time).
CHIEN does not expressly teach, identifying a trigger event associated with a third channel after setting the operation for processing the downlink channel and the uplink channel of the UE, and maintaining a priority of the downlink channel based at least in part on identifying the trigger event.
However, in the same field of endeavor, KIM teaches, identifying a trigger event associated with a third channel after setting the operation for processing the downlink channel and the uplink channel of the UE (KIM: [0010] “transmitting third PDCCH having no corresponding PDSCH in response to the first ACK/NACK information when the first PDSCH has a lower decoding priority than the second PDSCH, a decoding timing of the first PDSCH is overlapped with a decoding timing of the second PDSCH, and the first ACK/NACK information is NACK”, Claim 19 “receiving a third PDCCH having no corresponding PDSCH in response to the NACK for the first PDSCH; decoding the first PDSCH after completing decoding the second PDSCH; and transmitting acknowledgement (ACK) or NACK as ACK/NACK information for the first PDSCH at an ACK/NACK timing associated with the third PDCCH in accordance with decoding result of the first PDSCH”, teaching receiving a third channel when first channel processing was suspended), and maintaining a priority of the downlink channel based at least in part on identifying the trigger event (KIM: [0010] “transmitting third PDCCH having no corresponding PDSCH in response to the first ACK/NACK information when the first PDSCH has a lower decoding priority than the second PDSCH, a decoding timing of the first PDSCH is overlapped with a decoding timing of the second PDSCH, and the first ACK/NACK information is NACK”, Claims 19 and 20, teaching maintaining the lower priority of the first channel).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify CHIEN’s method to include maintaining priority after a triggering event for a third channel.
KIM: [0006], [0008]).
Regarding claim 6, CHIEN in view of KIM teaches, the method, as outlined in the rejection of claim 5.
CHIEN further teaches, wherein: the operation for processing the downlink channel and the uplink channel of the UE is fixed after setting the operation, and the priority of the downlink channel is unchanged after setting the operation for processing the downlink channel and the uplink channel of the UE (CHIEN: [0056] “Thus, in order to meet the URLLC service requirement, the BS 2 of the present invention configures the second PUCCH resource UCR2 to be advanced to the first PUCCH resource UCR1 in the time domain based on the uplink out-of-order configurations to make the UE 1 able to preferentially process the second downlink data signal on the second PDSCH resource DDR2 and transmit the feedback of the processing result to the BS 2 within the shortest possible time after processing the second data downlink signal.”, [0070]-[0071], teaching UE preferably processing the second channel to perform corresponding UL transmission, and the determination is fixed and priority of the second channel processing is maintained).
Regarding claim 7, CHIEN in view of KIM teaches, the method, as outlined in the rejection of claim 5.
CHIEN further teaches, further comprising: determining that processing the information associated with the downlink channel is suspended, wherein setting the operation is based at least in part on determining that processing the information associated with the downlink channel is suspended (CHIEN: [0032] “In detail, in the embodiment, when the UE 1 decides not to continue processing the first downlink data signal, the UE 1 will drop the first downlink data signal directly and generates the first HARQ-ACK message indicating that the first downlink data signal is erroneously received (i.e., NACK)”, [0052] “Thus, these factors may be taken into consideration when calculating and estimating the processing time N1 of the first downlink data signal, and may be used for determining whether to continue processing the first downlink data signal accordingly.”, teaching processing of the first downlink channel is suspended. Suspended is interpreted, in the light of spec para [0149] “When suspending (e.g., dropping) processing of the first channel, it may take some time to completely suspend (e.g., drop) the first downlink channel 305.”, by the Examiner as drop).
Regarding claim 11, CHIEN teaches, the method, as outlined in the rejection of claim 1.
further comprising: identifying the second priority of the downlink channel based at least in part on detecting the first information, identifying the first priority of the uplink channel based at least in part on detecting the DCI, and identifying the first priority is greater than the second priority based at least in part on identifying the second priority and the first priority.
However, in the same field of endeavor, KIM teaches, further comprising: identifying a third priority of the downlink channel based at least in part on detecting the first information, identifying a fourth priority of the uplink channel based at least in part on detecting the DCI, and identifying the fourth priority is greater than the third priority based at least in part on identifying the third priority and the fourth priority (KIM: [0262] “A flag of data having a priority may be provided to the UE through DCI.”, [0263] “...the UE may suspend decoding of the low priority data and process high priority data...”, teaching priority for the downlink and the uplink channel, and priority information can be sent over DCI of the downlink and uplink channels. ).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify CHIEN’s method to include providing priority information in the DCI of the downlink and uplink channels.
KIM: [0006], [0008]).
Regarding claim 12, CHIEN, in view of KIM, teaches the method, as outlined in the rejection of claim 11.
CHIEN does not expressly teach, further comprising: identifying a field in the first information based at least in part on detecting the first information, wherein identifying the second priority is based at least in part on the field in the first information, and identifying a field in the DCI based at least in part on detecting the DCI, wherein identifying the first priority is based at least in part on the field in the DCI.
However, in the same field of endeavor, KIM teaches, , further comprising: identifying a field in the first information based at least in part on detecting the first information, wherein identifying the second priority is based at least in part on the field in the first information, and identifying a field in the DCI based at least in part on detecting the DCI, wherein identifying the first priority is based at least in part on the field in the DCI (KIM: [0262] “A flag of data having a priority may be provided to the UE through DCI.”, teaching a flag i.e. a field in DCI carrying priority information).

This would have been obvious because it would motivate one of ordinary skill in the art to provide a method of overcoming delay by using priority when sending uplink ACK/NACK (KIM: [0006], [0008]).
Regarding claim 13, CHIEN, in view of KIM, teaches the method, as outlined in the rejection of claim 11.
CHIEN further teaches, further comprising: identifying an uplink timing associated with the downlink channel based at least in part on detecting the first information, wherein identifying the second priority is based at least in part on the uplink timing associated with the downlink channel, and identifying an uplink timing associated with the uplink channel based at least in part on detecting the DCI, wherein identifying the first priority is based at least in part on the uplink timing associated with the uplink channel (CHIEN: [0069], teaching uplink timing of uplink channels are based on service (eMBB and URLLC) priority).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over CHIEN, and in view of Xiong Gang et al (US 20210211241), hereinafter Xiong.
Regarding claim 19, CHIEN teaches, the method, as outlined in the rejection of claim 1.
CHIEN does not expressly teach, further comprising: identifying that a hybrid automatic repeat request (HARQ) process identifier associated with the downlink channel is different than a HARQ process identifier associated with the uplink channel, wherein determining that an uplink transmission associated with the uplink channel comes before an uplink transmission associated with the downlink channel is based at least in part on identifying that the HARQ process identifier associated with the downlink channel is different than the HARQ process identifier associated with the uplink channel.
However, in the same field of endeavor, Xiong teaches, further comprising: identifying that a hybrid automatic repeat request (HARQ) process identifier associated with the downlink channel is different than a HARQ process identifier associated with the uplink channel, wherein determining that an uplink transmission associated with the uplink channel comes before an uplink transmission associated with the downlink channel is based at least in part on identifying that the HARQ process identifier associated with the downlink channel is different than the HARQ process identifier associated with the uplink channel (Xiong: [43] “Alternatively, the ordering of the HARQ-ACK feedback information may be determined according to the order of the HARQ process ID (PID) used to schedule the corresponding PDSCHs.”, teaching order of uplink HARQ transmission are based on identified HARQ process IDs of the corresponding downlink PDSCH channels).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify CHIEN’s method to include order of uplink transmissions are based on received HARQ process ID.
This would have been obvious because it would motivate one of ordinary skill in the art to provide a multiplexing method of uplink resources, such as UCI carrying HARQ-ACK feedback, in order to achieve improved uplink resource utilization in 5G wireless network (Xiong: [3], [18])

Allowable Subject Matter
Claims 22 and 23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 24 is objected to as being dependent on the objected claim 22.

Response to Arguments
Applicant's arguments filed on 11/18/2021, with respect to the rejection of independent claim 1 have been fully considered but they are not persuasive.
Applicant argues (Remarks: p.15, l.21-30; p.16, l.1-2) “The Office Action has not shown that Chien contemplates a capability based "on a first priority of the first uplink transmission resources and a second priority of the second uplink transmission resources," as recited in independent claim 1. As such, one would not be motivated to adapt the teachings of Chien such that the priority of processing the channels based on associated services teaches or suggests the "capability" of independent claim 1. One would only be motivated to make such an adaptation to Chien upon gleaning the discussion of capability from the Applicant's Specification and from independent claim 1. As such, the Office Action has not shown that Chien teaches or suggests "extending, by an offset, a minimum preparation timing," based on "a capability of the UE to support extending the minimum preparation timing by the offset," let alone that "the capability [is] based at least in part on a first priority of the first uplink transmission resources and a second priority of the second uplink transmission resources," as recited in independent claim 1.”.
extending, by an offset, a minimum preparation timing for processing an uplink transmission to communicate over the uplink channel based at least in part on determining that the first uplink transmission resources overlap with the second uplink transmission resources and a capability of the UE to support extending the minimum preparation timing by the offset, the capability based at least in part on a first priority of the first uplink transmission resources and a second priority of the second uplink transmission resources”. The limitation is interpreted, according to Applicant’s citing of Spec para [0139] for the support, as an UE process of time extension that depends on UE support of priority handling. The specification therefore only provides support to this interpretation and no other. Chien para [66] teaches priority handling of uplink transmissions, in an out-of-order  transmission scenario, whether the priority is between transmissions associated with higher URLLC service and lower eMBB service (see also para [4] and [26]) or among different priorities of URLLC services. Chien para [63]-[64] and [0078] teaches extension of processing time in the out-of-order transmission scenario.




















Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Chien, US 20200053766 (in PTO-892 of 04/13/2020), BASE STATION AND USER EQUIPMENT FOR MOBILE COMMUNICATION SYSTEM.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 











Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHBUBUL BAR CHOWDHURY whose telephone number is (571)272-0232.  The examiner can normally be reached on Monday-Thursday 9AM-5PM EST; Friday variable.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 571-272-3088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 





/M. B. C./
Examiner, Art Unit 2472

/HASSAN KIZOU/Supervisory Patent Examiner, Art Unit 2472